DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner could not find fair suggestion in the prior art of record for the above PLL and method of operation with regards the V/I conversion elements and the  associated loop filter and LPF element connections to  gain paths(see claim 12),  and further, as highlighted below, for example,  making use of such V/I converters in the PLL/loop/steps of operation for control of a CCO as recited.

A phase locked loop (PLL), comprising: a phase frequency detector and charge pump (PFDCP) circuit configured to generate a 5charge pump current based upon a reference signal having a reference frequency and a divided signal having a divided frequency; a first capacitor selectively coupled between an output of the PFDCP circuit and a reference voltage by a second switch; a loop filter coupled between an output of the PFDCP circuit and the reference voltage; 10a first voltage to current converter having a low gain; a second voltage to current converter having a high gain; a low gain path between the output of the PFDCP circuit and the first voltage to current converter; a high gain path between the output of the PFDCP circuit and the second voltage to 15current converter; a current controlled oscillator having an input wherein the low gain path runs from the PFDCP circuit through the first voltage to current converter to the input node of the current controlled oscillator; wherein the high gain path comprises: 13 4629068.v2a current mirror circuit coupled between a tap of the loop filter and a current mirror output node; a low pass filter coupled between the current mirror output node and the reference voltage; 5a voltage buffer selectively coupled between the current mirror output node and a tap of the low pass filter by a first switch; a third switch coupled between the tap of the low pass filter and an input of the second voltage to current converter; and a fourth switch coupled between an input of the second voltage to current 10converter and the input of the first voltage to current converter; and a controller configured to set the first, second, third, and fourth switches to one configuration prior to the PLL achieving lock, and to set the first, second, third, and fourth switches to another configuration after the PLL has achieved lock.

20. 	A method of operating a locked loop, the method comprising: when the locked loop is in an unlocked condition, shorting inputs of a high gain path and a low gain path to one another such that a charge pump voltage is applied to inputs of first and second voltage to current converters to thereby cause application of a combined gain of the 5first and second voltage to current converters to the charge pump voltage, producing an amplified charge pump voltage; controlling an oscillator based upon the amplified removing the short between the inputs of 15the high gain path and the low gain path such that the charge pump voltage is directly applied to the input of the first voltage to current converter but is filtered and applied to the input of the second voltage to current converter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849